         Case 1:20-cv-00364-ER Document 6 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CEDRIC BISHOP, for himself and on
behalf of all other persons similarly
situated,
                              Plaintiﬀ,                          ORDER
                – against –                                  20 Civ. 364 (ER)

APOGEE EVENTS, INC.,

                              Defendant.


RAMOS, D.J.:

         On January 28, 2020, Apogee Events was served with process. Since then, no

action has occurred in this case. Accordingly, Bishop is directed to ﬁle a status report

with the Court by November 1, 2020. Failure to comply with this Order may result in

sanctions, up to and including dismissal for failure to prosecute. Fed. R. Civ. P. 41(b).


It is SO ORDERED.


Dated:    October 2, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
